NO. 12-17-00099-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

HEATH BYRON WHITESIDE,                                    §   APPEAL FROM THE 18TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   JOHNSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Heath Byron Whiteside, has filed a motion to dismiss this appeal. The motion
is signed by Appellant’s counsel. Appellant did not sign the motion; however, at a hearing
before the trial court on November 29, 2017, Appellant stated under oath that he no longer
desires to prosecute this appeal. No decision has been delivered in this appeal. Based on the
record of the hearing at which Appellant expressed his desire to dismiss the appeal, we suspend
the requirement that Appellant sign the motion to dismiss the appeal. See TEX. R. APP. P. 2,
42.2(a). Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See
TEX. R. APP. P. 42.2(a).
Opinion delivered December 13, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 13, 2017


                                         NO. 12-17-00099-CR


                                  HEATH BYRON WHITESIDE,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 18th District Court
                           of Johnson County, Texas (Tr.Ct.No. F50700)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.